

116 HRES 399 IH: Supporting the goals and ideals of International Myalgic Encephalomyelitis/Chronic Fatigue Syndrome Awareness Day.
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 399IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Lofgren (for herself, Mr. Bergman, Ms. Wasserman Schultz, and Mr. Joyce of Ohio) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of International Myalgic Encephalomyelitis/Chronic Fatigue Syndrome
			 Awareness Day.
	
 Whereas the National Academy of Medicine (NAM), formerly known as the Institute of Medicine, has found Myalgic Encephalomyelitis/Chronic Fatigue Syndrome (ME/CFS) to be a serious, chronic, complex, and systemic disease that frequently and dramatically limits the activities of affected patients;
 Whereas between 836,000 and 2,500,000 individuals of all ages, races, and sexes in the United States are believed to be afflicted with ME/CFS, with millions more afflicted by ME/CFS worldwide, and the vast majority of individuals with ME/CFS are undiagnosed or misdiagnosed;
 Whereas ME/CFS is approximately 4 times more prevalent in women than in men; Whereas ME/CFS is a chronic disease with no known cure and leaves 1/4 of individuals with ME/CFS housebound or bedbound for extended periods of time;
 Whereas 50 to 75 percent of individuals with ME/CFS cannot work or attend school; Whereas medical expenses and lost productivity related to ME/CFS cost the economy of the United States an estimated $17,000,000,000 to $24,000,000,000 annually;
 Whereas the cause of ME/CFS is unknown, there is no diagnostic test for ME/CFS, and there is no treatment for ME/CFS that is approved by the Food and Drug Administration;
 Whereas NAM has noted a paucity of research on ME/CFS and that more research is essential; Whereas the Centers for Disease Control and Prevention (CDC) has called ME/CFS America’s Hidden Health Crisis;
 Whereas individuals with ME/CFS struggle to find doctors to care for them, and ME/CFS is included in the curricula of fewer than 1/3 of medical schools;
 Whereas in recognition of the dearth of research on ME/CFS and the profound impact that the disease has on individuals with ME/CFS and their loved ones and caretakers, the National Institutes of Health (NIH) is committed to unraveling the underlying biologic cause(s) of ME/CFS as swiftly as possible, and promoting research that will inform the development of effective strategies for treatment and prevention of this devastating condition;
 Whereas, in 2017, 11 Institutes at the NIH and the Office of the Director of the NIH contributed more than $7,000,000 in grants to assist in establishing Collaborative Research Centers and a Data Management Coordinating Center to improve the coordination of ME/CFS research and help accelerate understanding of ME/CFS; and
 Whereas, in 2019, May 12 is recognized as International ME/CFS Awareness Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the goals of International Myalgic Encephalomyelitis/Chronic Fatigue Syndrome Awareness Day;
 (2)recognizes and affirms the commitment of the United States to— (A)supporting research and medical education for ME/CFS; and
 (B)promoting awareness among health professionals and the public about ME/CFS; and (3)recognizes the continued importance of—
 (A)health care professionals and medical researchers who care for individuals with ME/CFS; and (B)those who work to discover the cause of, and develop and improve diagnosis of, treatments for, and a cure for, ME/CFS.
				